Title: From Abigail Smith Adams to William Smith Shaw, 26 October 1813
From: Adams, Abigail Smith
To: Shaw, William Smith



Dear Sir
Quincy october 26th 1813

Mr Cutter is very desirious that you and any person we may agree upon Should go to medford and take a survey of the Barn and agree to build one, either by contract or as would be best, by employing Cutter to undertake it.
I have agreed with Mr Foster to go up in my behalf, when ever it will be convenient for you to accompany him. Cutter should be informd when—the size and dimensions of the Barn ought to be fixed, and the probable cost estimated the Sooner this is done; the better as materials may be collected this winter;
you will be So good as to See and converse with mr Foster upon the subject.
I am affectionatly yours,
A Adams